DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7, 9, 11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchenbeiser [US 20180355483] in view of or in support of Junold [Bis[[N,N’-diisopropylbenzamidinato(-)]silicon(II): Lewis acid/base reactions with triorganylboranes].
Claims 1 and 15 and 18: Kuchenbeiser teaches a method of depositing a Si-containing film for semiconductor devices [0001], where the substrate may be any suitable substrate used in semiconductor [0295] and wherein the method can be performed by chemical vapor deposition (CVD), in which the reactants are introduced into the reaction chamber simultaneously [0304] to form a film on a substrate [0209]; supplying a first precursor to the substrate, the first precursor containing a chemical bond of silicon and nitrogen, silicon and hydrogen, and not containing a chemical bond of nitrogen and hydrogen [0285], and supplying another reactant such as b-containing molecules (e.g. B2H6 or diboraone, 9-boracyclo[3,3,1]none, trimethylboron, and triethylboron as effective reducing agents) which reads on containing a Group 13 element and not containing the chemical bond of nitrogen and hydrogen) [0300]. Kuchenbeiser further teaches other reactants with a differing structure (second precursor) can be further provided such as Si2H6 (DS) [0219] and supplied simultaneously [0304].
	Although not explicit, it would have been obvious to one of ordinary skill in the art to not supply a substance containing chemical bond of nitrogen and hydrogen to the substrate based upon only using the suggested reactants and precursors and determining a finite number of possibilities, wherein within that finite number, a selection of not supplying a substance containing chemical bond of nitrogen and hydrogen would be included through omission. 
	Although Kuchenbeiser does not explicitly teaches first precursor including a substance acting as a Lewis base in the act of forming the film, it is noted that applicant’s specification at 0054 states Si-H bonds function as a Lewis base, and since the compounds of Kuchenbeiser at [0285] contains Si-H bonds, one of ordinary skill in the art would have recognize the compounds of Kuchenbeiser [0285] would also contains substance that function as a Lewis base. 
Kuchenbeiser also discloses using boron compounds as reducing agents such as diborane, 9-boracyclo[3,3,1]none, trimethylboron, and triethylboron [0300] all of which contains a Group 13 element and no N-H bonds; at least one of which is also disclosed by applicant’s disclosure (i.e. triethylborone) at 0024. One of ordinary skill in the art would have recognized that the boron compound taught by Kuchenbeiser would also function as a Lewis acids due to the empty orbitals and can accept electron pairs. Junold is further provided as support that a boron containing compound such as triethylboron [Junold, pg 12413, Compound 2] is capable of acting as a Lewis acid. Therefore, it would have been obvious to one of ordinary skill in the art to use a combination of the silicon precursors taught by Kuchenbeiser with any of the boron compounds as a reducing agent, since Kuchenbeiser teaches that doing so is an effective way to produce a Si film for semiconductor devices.   
As for the steps of wherein in the act of supplying the first precursor, a temperature of the substrate is set to a temperature at which the first precursor is not pyrolized when the first precursor exists alone, and wherein the act of supplying the second precursor, a temperature of the substrate is set to a temperature at which the second precursor is not pyrolized when the second precursor exists alone, in the range of 150 degrees or higher and 400 degrees C or lower, Kuchenbeiser teaches the substrate may be heated to a sufficient temperature to obtain the desired silicon-containing film at a sufficient growth rate with desired physical state and composition, wherein a non-limiting exemplary temperature range includes 150 -600 degrees C [0294]. In light of the applicant’s disclosure of what temperature range is a temperature at which TSA and DS are not pyrolized (150 to 400, or 250 to 350 or 150 to 325 degrees C, paragraph 0049) it would appear that Kuchenbeiser teaches an encompassing substrate temperature range (150-600 degrees C over the claimed 150-400 degrees C) at which the first precursor and the second precursor are not pyrolized when alone. A prior art reference that discloses a range encompassing a somewhat narrower claim range is sufficient to establish a prima facie case of obviousness (See MPEP 2144.05.I). Furthermore, Kuchenbeiser explicitly discloses the temperature range can be optimized through experimentation to achieved desired results [0292]. It is further noted that Kuchenbeiser teaches using the same precursors as disclosed by applicants (e.g. supplying simultaneously TEB and DS, 0218-0219, 0304).
Claim 4: Kuchenbeiser teaches the pseudo catalyst includes at least one selected from hydrogen, halogeno group, an alkyl group, an amino group, alkoxy group, and hydrooxy group (TEB) [0218].
Claim 5: Kuchenbeiser teaches the pseudo catalyst contains boron as the Group 13 element.
Claim 7: Kuchenbeiser teaches the first precursor includes at least one selected from hydrogen, a halogeno group, an alkyl group, an alkylene group and hydroxyl group [0008]; and the pseudo catalyst includes at least one selected from a hydrogen, halogeno group, alkyl group, amino group, an alkoxy group, and hydroxyl group [0218].
Claim 9: Kuchenbeiser teaches the pressure in the reaction chamber (for CVD) can range up to 760 Torr (atmosphere) [0292], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Claim 11: Kuchenbeiser teaches the second precursor can be SiH4 [0219].
Claim 16: Kuchenbeiser teaches the second precursor can be Si2H6 (DS) [0219]. 
Claim 17: As for the steps of wherein in the act of supplying the pseudo catalyst, a temperature of the substrate is set to a temperature at which the pseudo catalyst is not pyrolized when the pseudo catalyst exists alone, Kuchenbeiser teaches the substrate may be heated to a sufficient temperature to obtain the desired silicon-containing film at a sufficient growth rate with desired physical state and composition, wherein a non-limiting exemplary temperature range includes 150 -600 degrees C [0294]. In light of the applicant’s disclosure of what temperature range is a temperature at which TEB is not pyrolized (150 to 400, or 250 to 350 or 150 to 325 degrees C, paragraph 0049) it would appear that Kuchenbeiser teaches an encompassing substrate temperature range at which the first precursor and the second precursor are not pyrolized when alone. A prior art reference that discloses a range encompassing a somewhat narrower claim range is sufficient to establish a prima facie case of obviousness (See MPEP 2144.05.I). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-5, 7, 9, 11, 15-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent No. 10720324  in view of Kuchenbeiser and Junold. Although the patent teaches the second reactant can be an amine and the third or fourth reactant an organoborane [claim 1]; the patent does not explicitly teach the amine comprises an element bonded to nitrogen or carbon, and an element bonded to hydrogen, and no nitrogen and hydrogen bond; as well as the organoborane not comprise a nitrogen and hydrogen. Kuchenbeiser teaches a mixture of silicon containing amine precursor reacting with TEB (organoborane) as possible combinations of reactants and precursors to form a film. Kuchenbeiser further teaches other reactants with a differing structure (second precursor) can be further provided such as Si2H6 (DS) [0219] and supplied simultaneously [0304]. It would have been obvious to one of ordinary skill in the art to provide these reactants since the patent does not provide further details and Kuchenbeiser teaches such precursors are known and operable for depositing a film on a substrate. However, the patent does not appear to teach using the boron containing compound as a catalyst. Aforementioned teachings of Kuchenbeiser and Junold is further applied hereto. Regarding dependent claims 2-9, 11-12, 15-18 aforementioned teachings of Kuchenbeiser and Junold are further applied hereto. 
Claims 1, 4-5, 7, 9, 11, 15-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent No. 9831083 in view of Kuchenbeiser and Junold. Although the patent teaches an organic based source and a pseudo catalyst [claim 1]; the patent does not explicitly teach the organic based source is an element bonded to nitrogen (or carbon), and an element bonded to hydrogen, with no nitrogen and hydrogen bonding, and a second reactant comprises an element bonded to nitrogen, and an element bonded to hydrogen, and no nitrogen and hydrogen bonding; as well as the organoborane (pseudo catalyst) not comprise a nitrogen and hydrogen. Kuchenbeiser is provided. Kuchenbeiser teaches a mixture of silicon containing precursor (i.e. TSA) reacting with TEB (organoborane) and DS as possible combinations of reactants and precursors to form a film [0008, 0022, 0218, 0219]. It would have been obvious to one of ordinary skill in the art to provide these reactants since the patent does not provide further details and Kuchenbeiser teaches such precursors are known and operable for depositing a similar semiconductor film on a substrate. However, the patent does not appear to teach using the boron containing compound as a catalyst. Aforementioned teachings of Kuchenbeiser and Junold is further applied hereto. Regarding dependent claims 2-9, 11-12, 15-18 aforementioned teachings of Kuchenbeiser and Junold are further applied hereto. 
Response to Arguments
Regarding applicant's arguments filed 04/04/22 that Kuchenbeiser does not teach the substrate is set to be in the range of 150 degrees C or higher and 400 degrees C or lower at which neither of the precursors pyrolized when existing alone, it is argued that Kuchenbeiser exemplifies a range of 150-600 degrees C [0294], which appears to encompass the claimed range of 150-400 degrees C. As previously cited, a prior art reference that discloses a range encompassing a somewhat narrower claim range is sufficient to establish a prima facie case of obviousness (See MPEP 2144.05.I). Regarding applicant’s arguments that this claimed substrate temperature range has criticality to show unexpected results, the applicant have not provided sufficient evidence to show the unexpected results relative to the prior art. 

Conclusion

Claims 1, 4-5, 7, 9, 11, 15-18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715